Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146938                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146938
                                                                   COA: 306461
                                                                   Wayne CC: 11-005385-FC
  SANFORD DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 7, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. Although we
  agree with the Court of Appeals dissent that the trial court erred by denying the
  defendant’s request to change into civilian clothes, we agree with the Court of Appeals
  majority that any such error was harmless beyond a reasonable doubt.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2013
           p1001
                                                                              Clerk